Title: From Thomas Jefferson to John Jay, 4 May 1787
From: Jefferson, Thomas
To: Jay, John



Sir
Marseilles May 4. 1787.

I had the honour of receiving at Aix your letter of Feb. 9. and immediately wrote to the Count de Montmorin, explaining the delay of the answer of Congress to the king’s letter, and desired Mr. Short to deliver that answer with my letter to Monsieur de Montmorin, which he accordingly informs me he has done.
My absence prevented my noting to you in the first moment the revolution which has taken place at Paris in the department of Finance by the substitution of Monsieur de Fourqueux in the place of Monsieur de Calonnes, so that you will have heard of it through other channels before this will have the honour of reaching you.
Having staid at Aix long enough to prove the inefficacy of the waters, I came on to this place for the purpose of informing myself here, as I mean to do at the other sea-port towns, of whatever may be interesting to our commerce. So far as carried on in our own bottoms, I find it almost nothing; and so it must probably remain till something can be done with the Algerines. Tho’ severely afflicted with the plague, they have come out within these few days, and shewed themselves in force along the coast of Genoa, cannonading a little town and taking several vessels.
Among other objects of enquiry, this was the place to learn something more certain on the subject of rice, as it is a great emporium for that of the Levant and of Italy. I wished particularly to know whether it was the use of a different machine for cleaning which brought European rice to market less broken than ours, as had been represented to me by those who deal in that article in Paris. I found several persons who had passed thro’ the rice country of Italy, but not one who could explain to me the nature of the machine. But I was given to believe that I might see it myself immediately on entering Piedmont. As this would require but about three weeks I determined to go and ascertain this point; as the chance only of placing our rice above all rivalship in quality as it is in colour, by the introduction of a better machine, if a better existed, seemed to justify the application of that much time to it. I found the rice country to be in truth Lombardy, 100 miles further than had been represented, and that tho’ called Piedmont rice, not a grain is made in the country of Piedmont. I passed thro the rice feilds of the Vercellese, and Milanese, about 60 miles, and returned from thence last night, having found that the machine is absolutely  the same as ours, and of course that we need not listen more to that suggestion. It is a difference in the species of grain, of which the government of Turin is so sensible, that, as I was informed, they prohibit the exportation of rough rice on pain of death. I have taken measures however for obtaining a quantity of it, which I think will not fail, and I bought on the spot a small parcel which I have with me. As further details on this subject to Congress would be displaced, I propose on my return to Paris to communicate them, and send the rice to the Society at Charlestown for promoting agriculture, supposing that they will be best able to try the experiment of cultivating the rice of this quality: and to communicate the species to the two states of S. Carolina and Georgia if they find it answer. I thought the staple of these two states was entitled to this attention, and that it must be desireable to them to be able to furnish rice of the two qualities demanded in Europe, especially as the greater consumption is in the forms for which the Lombardy quality is preferred. The mass of our countrymen being interested in agriculture, I hope I do not err in supposing that in a time of profound peace as the present, to enable them to adapt their productions to the market, to point out markets for them, and endeavor to obtain favourable terms of reception, is within the line of my duty.
My journey into this part of the country has procured me information which I will take the liberty of communicating to Congress. In October last I received a letter dated Montpelier Octob. 2. 1786. announcing to me that the writer was a foreigner who had a matter of very great consequence to communicate to me, and desired I would indicate the channel thro which it might pass safely. I did so. I received soon after a letter in the following words, omitting only the formal parts‥‥ As by this time I had been advised to try the waters of Aix, I [wrote] to the gentleman my design, and that I would go off my road as far as Nismes, under the pretext of seeing the antiquities of that place, if he would meet me there. He met me, and the following is the sum of the information I received from him. ’Brazil contains as many inhabitants as Portugal. They are 1. Portuguese. 2. Native whites. 3. black and mulatto slaves. 4. Indians civilized and savage. 1. The Portuguese are few in number, mostly married there, have lost sight of their native country, as well as the prospect of returning to it, and are disposed to become independant. 2. The native whites form the body of their nation. 3. The slaves are as numerous as the  free. 4. The civilized Indians have no energy, and the savage would not meddle. There are 20,000 regular troops. Originally these were Portuguese; but as they died off they were replaced by natives, so that these compose at present the mass of the troops and may be counted on by their native country. The officers are partly Portuguese, partly Brasilians: their bravery is not doubted, and they understand the parade but not the science of their profession. They have no bias for Portugal, but no energy neither for any thing. The Priests are partly Portuguese, partly Brasilians, and will not interest themselves much. The Noblesse are scarcely known as such. They will in no manner be distinguished from the people. The men of letters are those most desirous of a revolution. The people are not much under the influence of their priests, most of them read and write, possess arms, and are in the habit of using them for hunting. The slaves will take the side of their masters. In short, as to the question of revolution, there is but one mind in that country. But there appears no person capable of conducting a revolution, or willing to venture himself at it’s head, without the aid of some powerful nation, as the people of their own might fail them. There is no printing press in Brasil. They consider the North American revolution as a precedent for theirs. They look to the United States as most likely to give them honest support, and from a variety of considerations have the strongest prejudices in our favor. This informant is a native and inhabitant of Rio Janeiro the present metropolis, which contains 50,000 inhabitants, knows well St. Salvador the former one, and the Mines d’or which are in the center of the country. These are all for a revolution, and, constituting the body of the nation, the other parts will follow them.The king’s fifth of the mines yields annually 13. millions of crusadoes or half dollars. He has the sole right of searching for diamonds and other precious stones, which yields him about half as much. His income alone then from these two resources, is about 10. millions of dollars annually. But the remaining part of the produce of the mines, being 26. millions, might be counted on for effecting a revolution. Besides the arms in the hands of the people, there are public magazines. They have abundance of horses, but only a part of their country would admit the service of horses. They would want cannon, ammunition, ships, sailors, souldiers, and officers, for which they are disposed to look to the U.S., always understood that every service and furniture will be well paid. Corn costs about 20 livres the 100 ℔. They have flesh in the greatest abundance, insomuch that in some parts they kill  beeves for the skin only. The whale fishery is carried on by Brasilians altogether, and not by Portuguese; but in very small vessels, so that the fishermen know nothing of managing a large ship. They would want of us at all times shipping, corn, and salt fish. The latter is a great article, and they are at present supplied with it from Portugal.Portugal being without either army or navy, could not attempt an invasion under a twelvemonth: Considering of what it would be composed it would not be much to be feared, and, if it failed, they would probably never attempt a second. Indeed, this source of their wealth being intercepted, they are scarcely capable of a first effort. The thinking part of the nation are so sensible of this, that they consider an early separation as inevitable. There is an implacable hatred between the Brasilians and Portuguese: to reconcile which a former minister adopted the policy of letting the Brazilians into a participation of public offices; but subsequent administrations have reverted to the antient policy of keeping the administration in the hands of native Portuguese. There is a mixture of natives of the old appointments still remaining in office.If Spain should invade them on their Southern extremities, these are so distant from the body of their settlements that they could not penetrate thence, and Spanish enterprize is not formidable. The Mines d’or are among mountains, inaccessible to any army. And Rio Janeiro is considered as the strongest port in the world after Gibraltar. In case of a succesful revolution, a republican government in a single body, would probably be established.’
I took care to impress on him thro’ the whole of our conversation that I had neither instructions nor authority to say a word to any body on this subject, and that I could only give him my own ideas as a single individual: which were that we were not in a condition at present to meddle nationally in any war; that we wished particularly to cultivate the friendship of Portugal, with whom we have an advantageous commerce. That yet a succesful revolution in Brasil could not be uninteresting to us. That prospects of lucre might possibly draw numbers of individuals to their aid, and purer motives our officers, among whom are many excellent. That our citizens, being free to leave their own country individually without the consent of their governments, are equally free to go to any other.
A little before I received the first letter of the Brasilian, a gentleman informed me there was a Mexican in Paris, who wished to have some conversation with me. He accordingly called on me.  The substance of the information I drew from him was as follows. He is himself a native of Mexico, where his relations are principally. He left it at about 17. years of age, and seems now to be about 33. or 34. He classes and characterizes the inhabitants of that country as follows. 1. The natives of old Spain, possessed of most of the offices of government, and firmly attached to it. 2. The clergy equally attached to the government. 3. The natives of Mexico, generally disposed to revolt, but without instruction, without energy, and much under the dominion of their priests. 4. The slaves, mulatto and black, the former enterprising and intelligent, the latter brave, and of very important weight, into whatever scale they throw themselves; but he thinks they will side with their masters. 5. The conquered Indians, cowardly, not likely to take any side, nor important which. 5. The free Indians, brave and formidable, should they interfere, but not likely to do so as being at a great distance. I asked him the numbers of these several classes, but he could not give them. The first he thought very inconsiderable: that the 2d. formed the body of the freemen: the 3d. equal to the two first: the 4th. to all the preceding: and as to the 5th. he could form no idea of their proportion. Indeed it appeared to me that his conjectures as to the others were on loose grounds. He said he knew from good information there were 300,000 inhabitants in the city of Mexico.I was still more cautious with him than with the Brasilian, mentioning it as my private opinion (unauthorised to say a word on the subject otherwise) that a succesful revolution was still at a distance with them; that I feared they must begin by enlightening and emancipating the minds of their people; that as to us, if Spain should give us advantageous terms of commerce, and remove other difficulties, it was not probable that we should relinquish certain and present advantages tho’ smaller, to incertain and future ones, however great. I was led into this caution by observing that this gentleman was intimate at the Spanish Ambassador’s, and that he was then at Paris, employed by Spain to settle her boundaries with France on the Pyrenees. He had much the air of candour, but that can be borrowed: so that I was not able to decide about him in my own mind.
Led by a unity of subject, and a desire to give Congress as general a view of the dispositions of our Southern countrymen as my information enables me, I will add an article which, old and insulated, I did not think important enough to mention at the time I received it. You will remember, Sir, that during the late war, the British papers often gave details of a rebellion in Peru. The character  of those papers discredited the information. But the truth was that the insurrections were so general, that the event was long on the poise. Had Commodore Johnson, then expected on that coast, touched and landed there 2000 men, the dominion of Spain in that country was at an end. They only wanted a point of union which this body would have constituted. Not having this, they acted without concert, and were at length subdued separately. This conflagration was quenched in blood, 200,000 souls on both sides having perished; but the remaining matter is very capable of combustion. I have this information from a person who was on the spot at the time, and whose good faith, understanding, and means of information leave no doubt of the facts. He observed however that the numbers above supposed to have perished were on such conjectures only as he could collect.
I trouble Congress with these details, because, however distant we may be both in condition and dispositions, from taking an active part in any commotions in that country, nature has placed it too near us to make it’s movements altogether indifferent to our interests or to our curiosity.
I hear of another Arrêt of this court increasing the duties on foreign stock fish, and the premiums on their own, imported into their islands; but not having yet seen it I can say nothing certain on it. I am in hopes the effect of this policy will be defeated by the practice which I am told takes place on the banks of Newfoundland of putting our fish into the French fishing boats and the parties sharing the premium, instead of ours paying the duty.
I am in hopes Mr. Short will be able to send you the medals of General Gates by this packet. I await a general instruction as to these medals. The academies of Europe will be much pleased to receive each a set.
I propose to set out the day after tomorrow for Bourdeaux (by the canal of Languedoc), Nantes, Lorient and Paris.
I have the honour to be with sentiments of the most perfect esteem & respect, Sir, your most obedient & most humble servant,

Th: Jefferson

